IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

EXTERIOR WALLS, INC.;                   NOT FINAL UNTIL TIME EXPIRES TO
CARLOS A. MORENO; and                   FILE MOTION FOR REHEARING AND
ANTONIO L. CARAVIA, a/k/a,              DISPOSITION THEREOF IF FILED
ANTONIO CARAVIA, a/k/a,
TONY CARAVIA,                           CASE NO. 1D14-1414

      Petitioners,

v.

CONSTRUCTION MATERIALS,
INC.; WALBRIDGE ALDINGER
COMPANY,

     Respondents.
___________________________/

Opinion filed July 16, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Shawn M. Heath, B.C.S., of Gray Robinson, P.A., Tallahassee, for Petitioners.

No appearance for Respondents.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.